Exhibit 99.1Joint Filer InformationName: EnerTech Capital Partners II L.P.Address 700 Building, 435 Devon Park Drive, Wayne, PA19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: ECP II Interfund L.P.Address 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: ECP II Management L.P.Address 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: ECP II Management LLCAddress 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: EnerTech Capital Partners, L.P.Address 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: EnerTech Management L.P.Address 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: EnerTech Management Company, L.P.Address 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990 Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: EnerTech Management Company Manager, LLCAddress 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990 Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: William G. KingsleyAddress 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: Robert E. KeithAddress 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: Mark J. DeNinoAddress 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: EnerTech Capital Holding Company, L.P.Address 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007Name: EnerTech Capital Holding Company Manager, LLCAddress 700 Building, 435 Devon Park Drive, Wayne, PA 19087 - 1990Designated Filer: EnerTech Capital Partners II L.P.Issuer and Ticker Symbol: Comverge, Inc. (COMV)Date of Event Requiring Statement: December 12, 2007
